 



DEMAND PROMISSORY NOTE

(Cachet Financial Solutions Inc.)

Note No: DN2014-15

 

$125,000 June 11, 2014   Minneapolis, Minnesota (USA)

 

1. PROMISE TO PAY. FOR VALUE RECEIVED, Cachet Financial Solutions Inc., a
Minnesota corporation (“Maker”), hereby promises to pay to James L. Davis, a
Florida resident, or his or her assigns (“Holder”), the principal amount of One
Hundred Twenty-Five Thousand and No/100 Dollars ($125,000) (the ”Principal
Amount”). This Promissory Note is referred to herein as the “Note.”     2.
INTEREST. The Principal Amount of this Note will bear simple interest at the
rate of ten percent (10%) per annum. Interest will accrue on the basis of actual
days elapsed in a 365-day year.     3. PAYMENTS. The Principal Amount of this
Note, together with accrued but unpaid interest and any other sums owed
hereunder, shall be due and payable at the written demand of Holder after the
earlier of either (a) such time as Maker has raised sufficient new funds (net of
related offering expenses) to make such payment, as reasonably determined by
Holder, or (b) the close of business on March 31, 2015. All payments and
prepayments shall, at the option of Holder, be credited first to any costs of
collection, second to accrued but unpaid interest, and third to the Principal
Amount.     4. PREPAYMENTS. Maker may prepay the Principal Amount outstanding in
whole or in part without penalty.     5. DEFAULT. A default shall be deemed to
have occurred under this Note if (each a “Default”): (i) Maker fails to comply
with any of the terms of this Note, which failure continues uncured for more
than 15 days after written notice thereof to Maker; (ii) Maker should dissolve;
(iii) Maker commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of its or any part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due; or (iv) an involuntary case or other proceeding
shall be commenced against Maker seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 45 days. In the event of
Default, Holder shall have the remedies provided for in this Note under Section
6.     6. REMEDIES UPON DEFAULT. If the Principal Amount, together with accrued
but unpaid interest thereon, has not been paid when due or there is a Default,
then the entire Principal Amount and all accrued but unpaid interest shall
(without notice to or demand upon Maker) become due and payable on said date;
provided, however, that Holder may waive, from time to time, such acceleration
of payments under this Note. The remedies of Holder as provided herein shall be
cumulative and concurrent with all other remedies provided by law or in equity,
and such remedies may be pursued singly, successively or together at the sole
direction of Holder and may be exercised as often as occasion therefor shall
arise. Holder reserves all other rights and remedies available to Holder under
this Note and applicable law.

 



 

 

 

7. WAIVERS. Maker hereby waives demand, presentment, notice of non-payment,
dishonor, protest, notice of protest and any other notice required by law to be
given to Maker in connection with the delivery, acceptance, performance, default
or enforcement of this Note. Holder’s failure to exercise its option to
accelerate this Note or any other remedy upon a Default shall not constitute a
waiver of Holder’s right to exercise such option thereafter.     8. COLLECTION
COSTS. Maker shall pay all reasonable costs and expenses of collection,
including, without limitation, all court costs and reasonable attorneys’ fees
incurred in collecting amounts due under this Note, or in exercising or
defending, or obtaining the right to exercise, the rights of Holder under this
Note, whether or not suit is brought, and in foreclosure, in bankruptcy,
insolvency, arrangement, reorganization and other debtor-relief proceedings, in
probate, in other court proceedings, or otherwise, whether or not Holder
prevails therein.     9. NOTICES. Any and all notices required or permitted
under this Note shall be in writing and sent to the recipient’s address, as set
forth below:

 

  If to Holder: ________________________     ________________________    
________________________     Facsimile: ________________     Email:
___________________         If to Maker: Cachet Financial Solutions Inc.    
Southwest Tech Center A     18671 Lake Drive East     Minneapolis, MN 55317    
Attention: Jeffrey C. Mack, Chief Executive Officer     Facsimile: (952)
698-6999     Email: jmack@cachetfinancial.com

 

Notices sent to the address set forth above (or another address substituted
therefor in writing) shall be deemed effective (i) the third day after deposit
in the certified U.S. Mail, return receipt requested, (ii) the date of a
confirmed facsimile transmission, or (iii) the day after transmission to the
email account designated above (provided such email is not returned as
undeliverable).

 

10. GENERAL PROVISIONS. This Note may not be modified, amended or terminated
unless in writing signed by Maker and Holder. This Note will be construed and
interpreted in accordance with the laws of the State of Minnesota without regard
to its conflicts-of law principles. This Note is binding upon and inures to the
benefit of Maker and Holder and their respective heirs, executors,
administrators, successors and permitted assigns. Notwithstanding, this Note is
non-negotiable and non-delegable and neither any rights nor any obligations
under this Note may be assigned by Holder or Maker without the prior written
consent of the other.

 

 2 

 

 

IN WITNESS WHEREOF, this Demand Promissory Note is effective as of the date
first written above.

 

MAKER:         CACHET FINANCIAL SOLUTIONS INC.         By: /s/ Jeffrey C. Mack  
  Jeffrey C. Mack     Chief Executive Officer  

 



 3 

 

 

